                       Case 19-13718-MAM    Doc 91   Filed 11/20/19    Page 1 of 2




         ORDERED in the Southern District of Florida on November 20, 2019.




                                                       Mindy A. Mora, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

         In re:                                      Case No.: 19-13718-MAM

         Michael DeSimone,
                                                     Chapter 11
                  Debtor.
                                                /

                       ORDER DIRECTING SUBMISSION OF DOCUMENTS
                  THIS MATTER came before the Court on November 14, 2019 at 1:30 p.m. (the

        “Hearing”), upon the United States Trustee’s Motion to Dismiss or Convert [ECF No.

        44] (the “Motion”), and for a status conference. For the reasons stated on the record

        at the Hearing, the Court finds it necessary to direct the above-captioned debtor
            Case 19-13718-MAM       Doc 91     Filed 11/20/19   Page 2 of 2




(“Debtor”) to comply with his obligations as a chapter 11 debtor, including filing

complete, accurate monthly operating reports through the month of October 2019.


      Accordingly, the Court, having considered the Motion and the representations

of parties at the Hearing, and being otherwise fully informed in the premises, hereby

ORDERS that Debtor shall file complete, accurate monthly operating reports through and

including the month of October 2019, no later than November 22, 2019.


                                         ###


Copy furnished to:

Jay A. Meyers, Esq.

Attorney Meyers is directed to serve this Order upon all interested parties and file a
conforming certificate of service.




                                           2
